NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
R.L. BATES GENERAL CONTRACTOR PAVING &
ASSOCIATES, INC., »
Appellant,
V.
JOHN MCHUGH, SECRETARY OF THE ARMY,
Appellee.
2010-1313
Appea1 from the Armed Services Board of Contract
Appeals in no. 53641, Adn1inistrative Judge Monroe E.
Freeman, Jr.
ON MOTION
ORDER
R.L. Bates Genera1 Contractor Paving & AssociateS,
Inc., moves for a 14-day extension of tirne, until 1\/latch 14,
2011, to file its reply brief.
Upon consideration thereof
IT ls 0RDERE:D THAT:
The motion is granted

RL BATES V. ARMY
2
FoR THE CoURT
 2 4  /s/ Jan Horba1y
Date
cc: Kevin M. Cox, Esq.
Wil1iam J. Grima1di, Esq.
s21
J an Horbaly
Clerk
§
§§
§§
ca
APPEALS FOR
RAL ClRCU|T
FEB 24 2011
JAN IDRBALY
0LEHl